      Case 2:20-cv-00658-DWL Document 46 Filed 04/06/20 Page 1 of 9



 1   MARK BRNOVICH
     ATTORNEY GENERAL
 2   Drew C. Ensign (No. 25463)
       Deputy Solicitor General
 3   Robert J. Makar (Bar No. 33579)
       Assistant Attorney General
 4   2005 N. Central Avenue
 5   Phoenix, Arizona 85004
     Telephone: (602) 542-5200
 6   Drew.Ensign@azag.gov

 7   Attorneys for Proposed Intervenor-
     Defendant State of Arizona
 8
 9                             UNITED STATES DISTRICT COURT

10                                   DISTRICT OF ARIZONA

11   Arizonans for Fair Elections, et al.,
                         Plaintiffs,            Case No: 2:20-cv-00658-DWL
12
     vs.
13                                              STATE’S MOTION TO INTERVENE
14   Katie Hobbs, et al.,
                         Defendants,
15
                         and
16
     State of Arizona,
17                       Proposed Intervenor-
18                       Defendant.
19
20
21
22
23
24
25
26
27
28

                                                1
         Case 2:20-cv-00658-DWL Document 46 Filed 04/06/20 Page 2 of 9



 1           The State of Arizona (“State”) respectfully moves under Rule 24 to intervene in
 2   this matter to defend the laws challenged in this action. Plaintiffs oppose this motion,
 3   while Secretary of State Katie Hobbs (the “Secretary”) takes no position.
 4                                       INTRODUCTION
 5           The State seeks to intervene in this rapidly developing challenge to several of its
 6   statutory provisions, namely those “governing the signature-gathering requirements for
 7   initiative measures under Title 19, Chapter 1, of the Arizona Revised Statutes” (the
 8   “Acts”). Complaint at 20-21. All of the requirements for intervention as of right are
 9   readily satisfied here. First, this motion is timely—filed a mere two business days after
10   Plaintiffs’ challenge was first filed and the same day as the Secretary’s public
11   announcement regarding her position in this litigation. Second, the State has protectable
12   interests in defending and enforcing its laws, which would be impaired by the relief
13   sought. Third, the “minimal burden” of demonstrating the inadequacy of existing parties
14   is demonstrated by the fact that (1) the lead Defendant, Secretary Hobbs, has expressly
15   stated that she does not intend to defend this suit and “won’t oppose the request being
16   made by these organizations,”1 and (2) it is unclear whether remaining Defendants have
17   the resources necessary to mount a vigorous defense in the extremely compressed time
18   table on which this case must be litigated.
19           Alternatively, this Court should grant permissive intervention. The State seeks to
20   raise common arguments of law and fact in defense of the Acts and its participation will
21   aid this Court. In particular, the State’s participation may facilitate coordination among
22   Defendants and streamline the number of submissions to this Court.
23
24
25
26
27   1
       See Secretary of State, Press Release (Apr. 6, 2020) available at
28   https://azsos.gov/about-office/media-center/press-releases/1158.


                                               2
         Case 2:20-cv-00658-DWL Document 46 Filed 04/06/20 Page 3 of 9



 1                                       LEGAL STANDARD
 2           Rule 24 provides for intervention both permissively and as-of right. A party may
 3   intervene as of right under Rule 24(a). In Wilderness Society v. U.S. Forest Service, the
 4   Ninth Circuit set forth its four-part test for motions to intervene of right:
 5                 (1) the motion must be timely; (2) the applicant must claim a
                   “significantly protectable” interest relating to the property or
 6                 transaction which is the subject of the action; (3) the applicant
                   must be so situated that the disposition of the action may as a
 7                 practical matter impair or impede its ability to protect that
                   interest; and (4) the applicant’s interest must be inadequately
 8                 represented by the parties to the action.
 9   630 F.3d 1173, 1177 (9th Cir. 2011) (en banc).
10           This analysis is “guided primarily by practical considerations, not technical
11   distinctions.” Sw Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 818 (9th Cir. 2001)
12   (cleaned up); accord Wilderness Soc’y, 630 F.3d at 1179 (reiterating importance of
13   “practical and equitable considerations” as part of judicial policy favoring intervention).
14   “[A] district court is required to accept as true the non-conclusory allegations made in
15   support of an intervention motion.” Berg, 268 F.3d at 819.
16           In addition, Rule 24(b)(1)(B) provides that “the court may permit anyone to
17   intervene who … has a claim or defense that shares with the main action a common
18   question of law or fact.” Along with timeliness, “all that is necessary for permissive
19   intervention is that intervenor’s ‘claim or defense and the main action have a question of
20   law or fact in common.’” Kootenai Tribe of Idaho v. Veneman, 313 F.3d 1094, 1108 (9th
21   Cir. 2002) (quoting 24(b)(1)(B).2
22           The Attorney General is empowered by Arizona law to seek intervention in federal
23   court on behalf of the State. See A.R.S. § 41-193(A)(3) (empowering Department of Law
24   to represent the State in federal courts); see also A.R.S. § 41-192(A) (vesting Attorney
25   General with direction and control of Department of Law).
26
27   2
       Kootenai Tribe also has language regarding intervention as of right that was overruled
28   in Wilderness Society. Wilderness Society does not undermine Kootenai Tribe’s holding
     regarding permissive intervention, however.

                                                3
      Case 2:20-cv-00658-DWL Document 46 Filed 04/06/20 Page 4 of 9



 1                                         ARGUMENT
 2      I. THE STATE IS ENTITLED TO INTERVENE AS OF RIGHT
 3      Each of the four requirements for intervention as of right are satisfied here: (1) the
 4   State’s motion is timely, (2-3) the State has protectable interests in defending and
 5   enforcing its laws, which would plainly be impaired by the requested relief, and (4) the
 6   existing parties do not adequately represent the State’s interest, particularly as the only
 7   State official now joined has expressly declined to defend the statute at issue.
 8          A. The State’s Motion To Intervene Is Timely
 9          The State’s motion is plainly timely. This suit was filed Thursday, a mere four
10   days (and two business days) ago. The Ninth Circuit has found timely considerably
11   greater intervals. See, e.g., Fund for Animals v. Norton, 322 F.3d 728, 735 (9th Cir.
12   2003) (holding motion to intervene was timely when it was filed “less than two months
13   after the plaintiffs filed their complaint and before the defendants filed an answer”);
14   Idaho Farm Bureau Fed’n v. Babbitt, 58 F.3d 1392, 1397 (9th Cir. 1994) (motion was
15   timely when motion filed “four months after [plaintiff] filed the action” and “before any
16   hearings or rulings on substantive matters.”); Sierra Club v. EPA, 995 F.2d 1478, 1481
17   (9th Cir. 1993) (holding intervention was clearly timely where it was filed “before the
18   EPA had even filed its answer”).
19          The State further agrees to abide by the existing briefing schedule, which will
20   avoid any prejudice to Plaintiffs.
21          B. The State Has A Significant Protectable Interest In The Subject Matter Of
               This Action, Which Would Be Affected By Any Adverse Ruling
22
23          The State has an unquestionable interest in defending the constitutionality of its
24   laws. “[A] State has standing to defend the constitutionality of its statute.” Diamond v.
25   Charles, 476 U.S. 54, 62 (1986); see also Fed. R. Civ. P. 5.1(c) (permitting intervention
26   by state attorney general when constitutionality of state’s statutes is questioned).
27   Similarly, “a state suffers irreparable injury whenever an enactment of its people or their
28   representatives is enjoined.” Coalition for Economic Equity v. Wilson, 122 F.3d 718, 719


                                               4
      Case 2:20-cv-00658-DWL Document 46 Filed 04/06/20 Page 5 of 9



 1   (9th Cir. 1997); accord Maryland v. King, 133 S. Ct. 1, 3 (2012) (Roberts, C.J., in
 2   chambers) (same). And “because the Article III standing requirements are more stringent
 3   than those for intervention under rule 24(a),” where a State has standing to defend a law,
 4   that “standing under Article III compels the conclusion that they have an adequate
 5   interest under” Rule 24. Yniguez v. State of Arizona, 939 F.2d 727, 735 (9th Cir. 1991).
 6          The State also has a compelling interest in structuring its elections. See Burdick v.
 7   Takushi, 504 U.S. 428, 433 (1992); John Doe No. 1 v. Reed, 561 U.S. 186, 197 (2010)
 8   (“The State’s interest in preserving the integrity of the electoral process is undoubtedly
 9   important.”). Invalidation of any state election procedure undoubtedly has an effect on
10   the State sufficient to support intervention. And because that is precisely the relief that
11   Plaintiffs seek, the potential-impairment requirement is plainly satisfied here.
12          C. Existing Parties Do Not Adequately Represent The State’s Interests
13          The “burden of showing inadequacy of representation is ‘minimal’ and satisfied if
14   the applicant can demonstrate that representation of its interests ‘may be’ inadequate.”
15   Citizens for Balanced Use v. Mont. Wilderness Ass’n, 647 F.3d 893, 898 (9th Cir. 2011)
16   (quoting Arakaki v. Cayetano, 324 F.3d 1078, 1086 (9th Cir. 2003)). Courts consider
17   several factors, including
18          (1) whether the interest of a present party is such that it will undoubtedly
            make all of a proposed intervenor’s arguments; (2) whether the present
19          party is capable and willing to make such arguments; and (3) whether a
20          proposed intervenor would offer any necessary elements to the proceeding
            that other parties would neglect.
21
22   Perry v. Proposition 8 Official Proponents, 587 F.3d 947, 952 (9th Cir. 2009).
23          The Secretary has expressly disclaimed any intent to defend the Arizona laws
24   challenged by Plaintiffs. See supra at 1 & n.1. Thus far from “mak[ing] all of [the
25   State’s] arguments” in defense here, id., the Secretary is not intending or “willing” to
26   make any of them in the context of the particular challenge brought here. Id. Given the
27   absence of any state official willing to defend Arizona law here as a party, the State
28   should be granted intervention.


                                               5
       Case 2:20-cv-00658-DWL Document 46 Filed 04/06/20 Page 6 of 9



 1          It is also unclear whether the County Defendants would be able to mount a
 2   vigorous defense of the laws at issue here given the extremely accelerated time frame
 3   here—a mere eight days from filing of this suit to a brief in opposition to a preliminary
 4   injunction. See Doc. 9. Nor is it clear that they intend to make all of the arguments that
 5   the State intends to—and indeed there is not even time to ascertain fully what arguments
 6   they intend to make here. But the State, through its Attorney General/Department of
 7   Law, has extensive experience with electoral challenges. The potential that this expertise
 8   may be material in this highly expedited suit further supports the State’s position.
 9          Given these unique circumstances, the State’s motion satisfies the minimal burden
10   of demonstrating inadequacy of representation.
11   II.    ALTERNATIVELY, THIS COURT SHOULD GRANT PERMISSIVE
            INTERVENTION
12
13          Even if the Court declines to grant the State’s motion to intervene as of right, this
14   is precisely the type of case where permissive intervention is warranted. Federal courts
15   may permit intervention by litigants who have “a claim or defense that shares with the
16   main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B). Where a
17   litigant “timely presents such an interest in intervention,” the Court should consider:
18                 the nature and extent of the intervenors’ interest, their
                   standing to raise relevant legal issues, the legal position they
19                 seek to advance, and its probable relation to the merits of the
20                 case[,] whether changes have occurred in the litigation so that
                   intervention that was once denied should be reexamined,
21                 whether the intervenors’ interests are adequately represented
                   by other parties, whether intervention will prolong or unduly
22
                   delay the litigation, and whether parties seeking intervention
23                 will significantly contribute to full development of the
                   underlying factual issues in the suit and to the just and
24                 equitable adjudication of the legal questions presented.
25
26   Perry v. Schwarzenegger, 630 F.3d 898, 905 (9th Cir. 2011).
27          As explained more fully above, the State has a compelling interest in the outcome
28   of this action and has standing to defend the constitutionality of its laws. See also A.R.S.


                                               6
      Case 2:20-cv-00658-DWL Document 46 Filed 04/06/20 Page 7 of 9



 1   § 41-193(A)(3) (granting authority to the Attorney General to defend the State in federal
 2   court). It further seeks to advance “defense[s] that share[] with the main action …
 3   common questions of law or fact,” Fed. R. Civ. P. 24(b)(1)(B)—i.e., arguments that the
 4   State’s Acts are constitutional.
 5          Furthermore, the State’s motion is timely as discussed above. And the State’s
 6   participation will not unnecessarily prolong, prejudice, or unduly delay the litigation.
 7   Indeed, the State’s participation will “significantly contribute to … the just and equitable
 8   adjudication of the legal questions presented.” Schwarzenegger, 630 F.3d at 905.
 9          Permissive intervention is also warranted for three additional reasons. First, if a
10   State statute is to be enjoined, it should be defended by at least one state official. Basic
11   principles of federalism should permit the State the opportunity to defend its laws before
12   they are declared unconstitutional. And county officials do not necessarily share the
13   same interest in defending laws that are not theirs. Cf. Fed. R. Civ. P. 5.1(a)(1)(B)
14   (permitting automatic intervention in the absence of a “state” agency or officer or
15   employee in an official capacity). The interests of justice strongly support adjudication
16   on the merits here, rather than permitting the Secretary’s non-defense to be the State’s
17   last (and only) word in this litigation. Second, the State can serve a useful role in
18   coordinating defensive efforts on behalf of the Fifteen County Defendants. Absent such
19   coordination, this Court’s consideration of the issues presented could easily be frustrated
20   by a proliferation of filings. But if the State is granted intervention, it commits to
21   coordinating defensive efforts to the greatest extent possible consistent with its duties to
22   defend its laws. Third, granting intervention to the State will obviate the need to examine
23   whether there is any justiciable Article III “case or controversy” here given the
24   Secretary’s agreement with Plaintiffs. Granting intervention to the State will ensure that
25   there is a Defendant that is truly adverse to Plaintiffs.
26                                          CONCLUSION
27          For the reasons stated above, the State requests that the Court grant its motion to
28   intervene, either as of right or permissively.


                                                7
      Case 2:20-cv-00658-DWL Document 46 Filed 04/06/20 Page 8 of 9



 1   Respectfully submitted this 6th day of April, 2020.
 2
                                              MARK BRNOVICH
 3                                            ATTORNEY GENERAL
 4
                                              By: s/ Drew C. Ensign
 5                                            Drew C. Ensign (No. 25463)
                                               Deputy Solicitor General
 6
                                              Robert J. Makar (Bar No. 33579)
 7                                             Assistant Attorney General
 8                                            Attorneys for Proposed Intervenor-
                                              Defendant State of Arizona
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              8
      Case 2:20-cv-00658-DWL Document 46 Filed 04/06/20 Page 9 of 9



 1                              CERTIFICATE OF SERVICE
 2         I hereby certify that on this 6th day of April, 2020, I caused the foregoing
 3   document to be electronically transmitted to the Clerk’s Office using the CM/ECF
 4   System for Filing, which 2020, which will send notice of such filing to all registered
 5   CM/ECF users.
 6
 7   s/ Drew C. Ensign
 8   Drew C. Ensign
 9
     Attorneys for Proposed Intervenor-
10   Defendant State of Arizona
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            9
